                                                                     US DCSDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:                 i       1
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: / /   /11 h1
 DAVID LUINA, et al.,                                            '                     I       I



                Plaintiffs,                              18-CV-11208 (BCM)
        -against-
                                                         ORDER
 L3 FUNDING LLC, et al. ,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The parties' deadline to file a copy of their settlement agreement and related papers as set

forth in this Court's Order dated October 30, 2019 (Oct. 30 Order) (Dkt. No. 56) was November

15, 2019. The parties neither filed the required papers nor requested an extension of time to do so.

       It is therefore ORDERED that the parties shall file the submissions required by the Oct. 30

Order no later than November 22, 2019. The parties are advised that a second unexcused and

unexplained failure to comply with a Court-ordered deadline may result in sanctions.

Dated: New York, New York
       November 18, 2019




                                              United States Magistrate Judge
